Per Curiam:
Rule 45 of the Rules of Civil Practice requires the summons to be in substantially the form therein provided. We think the form of the summons - provided by section 418 of the Code of Civil Procedure is a substantial compliance with the provisions of said rule, and the court obtains jurisdiction by the service of the summons in the old form.
The order appealed from is, therefore, affirmed, with ten dollars costs and disbursements.
Present — Dowling, Laughlin, Smith, Merrell and Greenbaum, JJ.
Order affirmed, with ten dollars costs and disbursements.